Citation Nr: 1758197	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent disabling for service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to February 2011.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office in Oakland, California, that granted service connection and an initial rating of 30 percent for PTSD.

The issue of Left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From the February 3, 2011, effective date of the award of service connection, through July 31, 2017, the Veteran's psychiatric symptoms primarily consisted of depression, sleep difficulties, anxiety, and irritability; collectively, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From July 31, 2017, the Veteran's PTSD has reasonably been shown to result in a moderate level of occupational and social impairment with reduced reliability and productivity and with symptoms such as insomnia, irritability, hypervigilance, startle reaction, anxiety with panic attacks more often than weekly, disturbances of motivation and depressed mood.


CONCLUSION OF LAW

1.  Prior to July 31, 2017, the criteria for an initial rating higher than 30 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (Code) 9411 (2017).

2.  From July 31, 2017, the criteria for an initial rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet.  App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.  App. 473 (2006).

The claim for increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.  App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the increased rating claims. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  In that regard, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations addressing the claims on appeal.  The examinations are not unduly remote, and the evidence does not otherwise suggest that the Veteran's disabilities have worsened such that new VA examinations would be necessary to fairly adjudicate the claims. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Increased Rating Claim

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4 (2017).  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet.  App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet.  App. 119, 125-26 (1999).

The Veteran's PTSD is rated as 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017), which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 50 percent disability evaluation is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  Id.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet.  App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994); 38 C.F.R. § 4.125 (2017).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.  App. 240 (1995).  

A GAF score of 81 to 90 indicates that the examinee has no symptoms or minimal symptoms, good functioning in all areas, is interested and involved in a wide range of activities, socially effective, is generally satisfied with life, and has no more than everyday problems or concerns.  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms, which are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 (2017).  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was originally certified to the Board in September 2014, the previous versions of the regulations including references to DSM-IV do not apply.  However, the Board will still consider previously assigned GAF scores in addressing the instant appeal.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a) (2017).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  In addition, the rating agency will consider the extent of social impairment, but shall not assign an evaluation based on social impairment.  38 C.F.R. § 4.126 (b) (2017).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2017) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet.  App. 436 (2002).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.  App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet.  App. 505 (2007). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, supra.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet.  App. 91, 93 (1993).  Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet.  App. 428, 433 n.4 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990)

The Veteran seeks entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran contends that his service-connected PTSD is more severe than is contemplated in the initial rating assigned.

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that an initial rating of 30 percent is warranted for the Veteran's PTSD prior to July 31, 2017 and an initial rating of 50 percent thereafter.


A. Prior to July 31, 2017

An initial VA PTSD evaluation from May 2012 showed the Veteran PTSD with major depression, which was secondary to his PTSD.  The examiner found that the Veteran had disturbances of motivation and mood, anxiety, chronic sleep impairment, and depressed mood.  The examiner found that the Veteran symptoms where not severe enough to interfere with occupational or social functioning or require medication.  Based on this the examiner assigned a GAF score of 65.  The examiner noted that the Veteran had recurrent distressing dream about Iraq, and attempts to avoid thoughts, feelings, and conversations about Iraq.  He also noted that the Veteran had a depressed mood almost every day and diminished interest in activities he once enjoyed.  The examiner also explained that the Veteran felt detached from others, that he was unsure about the future, and that he had difficulty falling asleep.  The examiner further noted that the Veteran was irritable, angry, had difficulty concentrating, was hyper-vigilant and had diminished concentration. 

In an October 2012 statement in support of claim, the Veteran advised that he had great difficulty in understanding complex commands to the point of had some problems with his supervisors.  He also expressed that his short-term memory caused problems with his work and home life.  The Veteran stated that his emotions had flattened and he had been told that he had a cold demeanor.  He claimed because of this (his demeanor) he was in the process of getting a divorce.  He also noted that he had great difficulty in establishing good work relationships and my personal relationship have been down in the dumps.  He stated that he could barely control his angry.  He explained that during stressful situations he had a tendency to almost have panic attacks usually a couple times a week. 

In support of his claim, the Veteran also submitted medical notes from a private Marriage and Family therapist (MFT) B.E.T.  

Notes from MFT B.E.T. show that in April 2014 the Veteran requested treatment for PTSD.  The Veteran reported at that time that he was not on medication although he was referred for medication evaluation.  The Veteran also complained about difficulty falling asleep, nightmares, flashback, anxiety hypervigilance and problems with focus.  The Veteran did not report any suicidal or homicidal ideations at that time.  There was no indication that an evaluation was completed and no indication that treatment or a diagnosis was given. 

In his March 2017 Board hearing, the Veteran indicated that he sometimes had violent outburst towards his wife.  He also stated that that he has difficulty relating to people, that he forgets names, has some memory loss, is easily angered, and is stressed when he is outside of his normal daily routine.  He admitted to having days where he does not want to get out of bead.  He also admitted that when he is depressed he sometimes neglects his personal hygiene.  The Veteran stated that he had no suicidal ideations.  

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 30 percent, during this period, for the Veteran's PTSD is not warranted.  In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In the instant case, the Board finds that during this period the Veteran's PTSD symptomatology did not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect; rather, he appears able to express feelings.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, it appears as if the Veteran is able to articulate without incident.  Furthermore, there is no evidence of panic attacks occurring more than once a week.  The medical evidence does not indicate that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.

Additionally, during the pendency of this claim the Veteran has remarried and had a child so he has been able to establish and maintain effective relationships.  

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Veteran is currently employed and has been able to maintain employment since he left service.

Moreover, the Board notes that the Veteran was assigned a GAF score of 65, suggesting no more than mild impairment, which is consistent with a 30 percent rating.  As previously noted, a score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet.  App. 240, 242- 244 (1995).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet.  App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF score of 65, which represent mild symptoms. 

To the extent that the Veteran contends that an initial rating higher than 30 percent is warranted for this period, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of her PTSD.  This determination is multi-factorial, not just predicated on his lay statements and other testimony, but all of the relevant medical and other evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (indicating that in the third and final step of the analysis of evidence (determining competency and credibility being the first two).  The Board must assess the probative value and weight of the evidence in light of the entire record.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board therefore places more weight on the VA examination than the Veteran's statements, regarding his symptoms and troubles in this earlier time period.

The Board concludes that prior to July 31, 2017, the criteria were not met for a rating in excess of 30 percent.

B. From July 31, 2017

On a July 2017 VA PTSD DBQ report the examiner noted that the Veteran exhibited occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  He indicated that the Veteran reports increased levels of stress and conflict at home with his wife and family.  The Veteran reported significant stressors and problems associated with employment.  He noted that the Veteran was anxious and that he also exhibited a depressed mood, suspiciousness, panic attacks that occur more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, inability to maintain and establish effective relationships, suicidal ideations, and intermittent inability to perform activities of daily living , including maintenance of minimal persona hygiene.  PTSD remained the diagnosis.

In light of this evidence, the Board concludes that the Veteran is entitled to a disability rating of 50 percent, but not more, for his service-connected PTSD from July 31, 2017.  This is so because throughout this period the Veteran reported having estrangement from others, exaggerated startled response, and disturbances of motivation and mood.  The Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms.  

For example, on the Veteran's July 2017 DBQ report, the examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a work-like setting.  Additionally, the July 2017 DBQ report documents that the Veteran indicated he was experiencing angry outbursts and was snapping at his wife.  He also complained of high anxiety and panic at work.  The examiner also noted suicidal ideations. 

Despite the July 2017 DBQ report findings, the Board finds that the Veteran's symptoms do not warrant a 70 percent disability rating.  While the July 2017 DBQ report documents that the Veteran exhibits some symptomatology that appear to approximate the 70 percent rating, the totality of the Veterans symptoms more closely approximate a 50 percent rating.  In that regard, the Veteran has not demonstrated obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effective.  Additionally, while the July examiner noted suicidal ideation, there is no notation in the DBQ report that the Veteran ever discussed having suicidal ideation during the interview.  The examiner did note the things that the Veteran reported he was experiencing and suicidal ideation was not included. 

Likewise, the Board concludes that the Veteran's overall symptoms do not approximate a 100 percent disability rating because he does not have symptoms such as gross impairment in thought processes or thought communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living.

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet.  App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings, which, as indicated above, do not support assignment of a rating in excess of 50 percent for PTSD.

Therefore, for all the foregoing reasons, the Board concludes that the Veteran's PTSD symptoms warrant an initial 50 percent disability rating, but not more, from July 31, 2017.

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.  App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 30 percent for PTSD, prior to July 31, 2017 is denied; however, an initial 50 percent rating, and no higher, for PTSD from July 31, 2017 is granted.

REMAND

The initial increased rating claims for right and left knee disabilities must be remanded to obtain a new VA examination.  At the March 2017 hearing, the Veteran indicated that his service-connected knee condition had worsened since the last VA examination.  Indeed, the Veteran reported that he was in constant pain and that it was "getting worse."  He also reported that the swelling in her knees was getting worse.  See March 2017 hearing transcript.  In light of these statements, the Veteran should be afforded a new VA examination to assess the current nature and severity of the service-connected knee disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (2017); Snuffer v. Gober, 10 Vet.  App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received and take appropriate measures to obtain those records.  Any more current records of the Veteran's VA medical treatment he wants considered should also be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all relevant updated treatment records pertaining to the left knee disability.

2.  After associating any additional records with eth claims file, schedule the Veteran for a VA examination by a qualified medical provider.  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  

(a) The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing in both knees.  If the knees cannot be tested on "weight-bearing," then the examiner should indicate that such testing cannot be done. 

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner should provide an explanation for why this is so. 

The examination should also include testing for any increased instability of the right knee; as well as any instability of the left knee.

(c) Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's left knee disability has on her occupational functioning, and whether or not his left knee disability impacts his ability to perform ordinary activities of daily living. 

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


